DETAILED ACTION
Election/Restrictions
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/10/2020.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

In Claim 1, the limitation “securing means” has been replaced with “a flange” which is considered sufficient structure. Therefore claim 1 is not considered invoking a means plus function. 
In Claim 6, the limitation “securing means” has been replaced with “a flange” which is considered sufficient structure. Therefore claim 6 is not considered invoking a means plus function. 
All claims depending on claims 1 and 6 are no longer considered invoking a means plus function for “securing means” since the limitation has been replaced with “a flange” in claims 1 and 6.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 5, 6, and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Matula (U.S. Publication 2007/0258315).
Regarding claim 1, Matula teaches a nozzle for injecting a first liquid mass into a stream of second liquid mass flowing within a pipe (Figure 3), comprising: a first, outer, cylinder and second, inner, cylinder concentrically arranged about a nozzle axis (inner nozzle 162 outer nozzle proximate item 90, both are arranged concentrically around a longitudinal axis); a flange for securing the nozzle to a wall of the pipe with the nozzle axis orthogonal to the pipe wall (item 138 and outer wall surrounding the channel formed proximate item 90, item 136 is described as a flange in paragraph 21),  the nozzle projecting into an interior of the pipe in use (inner wall of nozzle proximate item 90 is considered projecting into an interior of the pipe); a duct for receiving the first liquid mass and transporting it to the interior of the inner and outer cylinders (duct upstream item 46 or upstream 44); the inner cylinder comprising at least one hole arranged to expel liquid therethrough (opening proximate item 154); and the outer cylinder comprising at least one hole arranged to expel liquid therethrough (opening item 152).
Regarding claim 2, Matula teaches wherein the outer cylinder comprises at least one hole arranged to expel liquid therethrough an angle to the nozzle axis (opening item 152 is considered perpendicular to the axis that runs through the center of the concentric inner and outer nozzles).
Regarding claim 3, Matula teaches wherein said at least one hole in the outer cylinder comprises a slit (item 152 is considered reading on a slit since it cuts into the wall proximate item 150 and 152). 
Regarding claim 4, Matula teaches wherein the outer cylinder comprises at least one hole arranged to expel liquid therethrough in a direction upstream of the second liquid mass flowing within the pipe (opening proximate item 56 expels liquid through the outer nozzle and is upstream of the of the mass flowing out of inner nozzle 162 proximate item 154).
Regarding claim 5, Matula teaches wherein said at least one hole in the inner cylinder is arranged to expel liquid therethrough in a direction substantially perpendicular to the direction of flow of the second liquid mass flowing within the pipe (material flowing from inner nozzle 162 out proximate item 154 is considered flowing downward, while opening 152 flows outwards perpendicular to the longitudinal axis).
Regarding claim 6, Matula is considered teaches a mixing system (paragraph 9 teaches that device is used for mixing) a nozzle for injecting a first liquid mass into a stream of second liquid mass flowing within a pipe (Figure 3), comprising: a first, outer, cylinder and second, inner, cylinder concentrically arranged about a nozzle axis (inner nozzle 162 outer nozzle proximate item 90, both are arranged concentrically around a longitudinal axis); a flange for securing the nozzle to a wall of the pipe with the nozzle axis orthogonal to the pipe wall (item 138 and outer wall surrounding the channel formed proximate item 90, paragraph 21 teaches a flange item 136),  the nozzle projecting into an interior of the pipe in use (inner wall of nozzle proximate item 90 is considered projecting into an interior of the pipe); duct means for receiving the first liquid mass and transporting it to the interior of the inner and outer cylinders (duct 
Regarding claim 7, Matula teaches wherein the first liquid mass is withdrawn from the second liquid mass flowing within the pipe at a position downstream of the nozzle (both sets of flow eventually flow out through item 152 downstream of the nozzle assembly).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matula (U.S. Publication 2007/0258315) in view of Russel (U.S. Publication 2017/0259219).
Regarding claim 8, Matula is silent to the pump configuration. Regarding claim 9, Matula is silent to the sampling and analysis module intermediate the pump and duct means. 
Regarding claim 8, Russel teaches further comprising a pump operable to pump the first liquid mass to the duct means of the nozzle following its withdrawal from the second liquid mass flowing within the pipe (see figure 1 which teaches concentric nozzles feeding out through pump 34). Regarding claim 9, Russel teaches measuring the diameter of material flowing out the liquid outlet (paragraph 9) which would inherently require a sampling and analysis module in order to measure the material before entering pump item 34).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matula (U.S. Publication 2007/0258315) in view of Miner (U.S. Patent 4,285,601).
Regarding claim 10, Matula is silent to the scoop. 
Regarding claim 10, Miner teaches a mixing system nozzle assembly (column 1 lines 44-49) comprising a scoop for removing mixed material (column 3 lines 3-5). 
It would have been obvious to one of ordinary skill in the art to modify the invention of Matula with the scoop assembly of Miner in order to more easily remove the mixture from the mixing system.  
Response to Arguments
Applicant argues that the nozzle of Matula (U.S. Publication 2007/0258315) does not project into the interior of the process liquid flow duct, but terminates at a periphery of the process liquid flow duct. Item 162 is considered on reading on a nozzle since it has an opening at its bottom most part for material to flow through, which is considered reading on “the nozzle projecting into an interior of the pipe in use” as claimed in claims 1 and 6.
The remarks regarding the remaining claims are based off the claim 1 and 6 rejections and are rejected accordingly. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANSHU BHATIA/Primary Examiner, Art Unit 1774